Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ROBERT HENRIE on July 15, 2022  
The application has been amended as follows: 
In the Claims: 
	1)	In claim 3, line 1, after “wherein”, “said” has been deleted and replaced by “the”.
	2)	In claims 5-10, 16, 18-19, line 1, after “wherein”, “said” has been deleted and replaced by “the”.
3)	In claim 10, line 2, after “from”, “said” has been deleted and replaced by “the”.
4)	In claims 17, 20 line 2, after “portion of”, “said” has been deleted and replaced by “the”.
- End of the Amendment


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Statement for Reasons for Allowance
Claims 1, 3, 5-20 are allowed.
The present claims are allowable over the “closest prior art” Simendinger, III (US 2005/0106381) in view of Daroga et al. (US 4286013) and Wiedemann et al. (US 2004/0225079). 
Simendinger discloses a thermal barrier composition comprising polymethyl silsesquioxane (corresponds to silicone of the present invention) dissolved in a crosslinking agent and a hollow glass microspheres (abstract).  The thermal barrier composition for use on a variety of substrates that are exposed to high temperatures.  Exemplary substrates include pipelines, engine parts including jet engine components, water conduits including tubes in power plants, reactor vessels and exhaust manifolds (para 0002).  As claim recites hollow glass spheres in an amount of up to 10% by weight (0 weight percent), the claim limitation has been met when hollow glass spheres are absent from the claim. 
However, Simendinger discloses a thermal barrier composition comprising polymethyl silsesquioxane (corresponds to silicone of the present invention), however, it fails to disclose that the silicone comprises dimethylsiloxane or polydimethylsiloxane and fails to disclose fiberglass dispersed in the silicone component in an amount between 8-14 wt%. 
Whereas, Daroga relates to flame barriers  and teaches a sheet having a backing bearing a coating of 50-70 weight% diorganopolysiloxane gum, 1-10 weight% fibrous filler,  20-45 weight% hollow glass microspheres, and 1-5 parts by weigh curing agent per 100 parts by weight of the gum. (Abstract). Diorganopolysiloxane gum possess good high temperature properties. Example of useful gums includes siloxane polymers such as dimethylpolysiloxane (col. 3, lines 7-26). 
Since both Simendinger and Daroga references are directed to flame barriers, it would have been obvious to one of ordinary skill in the art at the time of invention to replace polymethyl silsesquioxane of Simendinger with dimethylpolysiloxane as taught by Daroga motivated by the desire to have good high temperature properties.
Whereas, Wiedemann discloses a protective silicone coating composition that can include an acetoxylated silane, an alkyoxylated silane, and/or a silanol fluid.  See Abstract, entire document.  In light of its composition, the coating of Wiedemann would provide at least some amount of flame or heat flux protection.  See paragraph [0007] (“Silicone polymers have certain properties which could be advantageous in protecting substrates such as protecting machines and structural parts.”).  The coating composition of Wiedemann consists of silicone and silicone oil because Wiedemann discloses the presence of acetoxylated silane or alkyoxylated silane, which are silicone materials, in combination with silanol fluid such as polydimethylsiloxane, which is a silicone oil.  See paragraphs [0014] and [0015].  Thus, the main ingredients of the Wiedemann composition are silicone and silicone oil.  Among the filler, Wiedemann specifically lists glass fibers as only one of three options.  See id. (“The filler may be fumed silica, mica, or glass fiber.”).  Wiedemann teaches that the addition of filler to the composition improves its strength, paragraph [0040], and so one of ordinary skill in the art would be motivated to only add filler in order to improve the composition’s strength.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to utilize only glass fibers as filler in the silicone and silicone oil composition disclosed by Wiedemann, since Wiedemann only lists five different types of optional ingredients, and the selection of glass fibers to act as a filler material is explicitly disclosed by Wiedemann and would thus yield a predictable result of improved strength.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-16 (2007).  In this instance, Wiedemann expressly suggests the claimed combination of silicone, silicone oil, and fiberglass.
Wiedemann teaches that when the silicone/silicone oil composition is provided with fiberglass, that the glass fiber be present in an amount of about 0.01 wt. % to about 50 wt. %.  Paragraph [0018].  While Wiedemann does not specifically teach the narrower range of 4% to 14% weight of glass fibers, such a feature would be obvious to provide.  First, Wiedemann teaches an encompassing range of 0.01% to 50% by weight of glass fibers.  Paragraphs [0018] and [0020].  Second, Wiedemann teaches that inclusion of glass fibers affects the strength of the silicone coating.  See paragraph [0040] (“Inclusion of a filler in the coating composition can improve the strength of a coating which is formed.”).  
Based on the Applicants arguments and Amendment filed on 05/11/2022 Simendinger in view of Daroga and Wiedemann fails to disclose that the glass spheres are present in an amount of 0.1-10% by weight.
In light of the above, it is clear that the rejections of record are untenable and this, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788